t c memo united_states tax_court edythe fishbach petitioner v commissioner of internal revenue respondent docket no 10912-04l filed date edythe fishbach pro_se marc l caine for respondent memorandum opinion laro judge petitioner petitioned the court under sec_6320 and sec_6330 to review respondent’s determination as to his notice of tax_lien upon petitioner’s property respondent filed the notice of lien to collect federal income taxe sec_1 unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure with related additions thereto totaling approximately dollar_figure respondent has filed a motion for summary_judgment under rule which petitioner opposes we shall grant respondent’s motion for summary_judgment background petitioner failed to file a federal_income_tax return for on date respondent mailed petitioner a notice_of_deficiency determining a deficiency for of dollar_figure with additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively on date petitioner petitioned this court to redetermine these amounts see fishbach v commissioner docket no 13906-99s because petitioner failed to prosecute her case this court dismissed it on date and entered a decision for respondent in the amounts stated in the notice_of_deficiency on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner filed a request for the referenced hearing and then ceased all communication with respondent save for one cryptic form_656 offer_in_compromise which stated as its basis a doubt as to liability but contained no supporting documentation petitioner did not reply to respondent’s effort sec_2 we say approximately as these amounts were computed before the present proceeding and have since increased on account of interest to schedule the hearing on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed lien this petition followed discussion summary_judgment may be granted with respect to any part of the legal issues in controversy if the records before the court show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 119_tc_252 respondent bears the burden of proving there is no genuine issue of material fact all facts are interpreted in the light most favorable to petitioner craig v commissioner supra pincite however petitioner must do more than merely allege or deny facts she must set forth specific facts showing that there is a genuine issue for trial rule d 477_us_317 under this standard petitioner has failed to raise any genuine issue of material fact and summary_judgment is appropriate where a taxpayer liable for a tax_liability fails to pay it after respondent demands payment a lien is by statute imposed upon all property and rights to property owned by the taxpayer sec_6321 we review nonliability administrative determinations for abuse_of_discretion and we review determinations as to the underlying tax_liability de novo see 114_tc_604 119_tc_140 petitioner raises no valid legal arguments she argues in both her request for a hearing and in her petition to this court that she does not owe any_tax for this she may not do petitioner having received a notice_of_deficiency and having forgone the opportunity to challenge her underlying liability in her prior case is barred from doing so in this case see sec_6330 ginalski v commissioner tcmemo_2004_104 c conclusion we shall grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered for respondent
